Citation Nr: 0810106	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  07-08 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to May 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for PTSD; and declined to 
reopen a claim of entitlement to service connection for a 
psychiatric disability other than PTSD.  In August 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran was granted a 180 day 
abeyance period in order to submit additional evidence.  The 
abeyance period has expired, and no additional evidence was 
received.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

An April 2004 private examiner provided the veteran with a 
diagnosis of PTSD and opined that it resulted from his time 
in service.  However, the evidence does not show the veteran 
engaged in combat with the enemy and that diagnosis is not 
based on a stressor event corroborated by credible supporting 
evidence.  

The veteran's service personnel records show he was assigned 
to Fort Dix from May 28 to July 30, 1971.  He alleges that 
while he was in basic training at Fort Dix during the summer 
of 1971, lightening struck a group of soldiers killing one 
and injuring two others.  The incident was verified by a 
"buddy statement" from fellow solider R. K. F.  The RO sent 
a request to the U. S. Army and Joint Services Records 
Research Center (JSRRC) to search the alleged incident.  
JSRRC's response was:

"We reviewed the Army Safety Program, Risk Management 
Information System, for the accident reports.  The 
incident is not in their records.  Their records are not 
complete.  The quality and accuracy of the information 
you provide us, directly reflects the quality of our 
research and response time to you.  You did not furnish 
us with the unit designation of the veteran at the time 
of the incident.  There were many basic training units 
at Fort Dix.  Always review the veteran's DA Form 20 to 
provide us with the complete unit designation at the 
time of the incident the veteran is claiming.  Once you 
review and determine the veteran's actual unit, you 
should conduct Morning Report search, the incident and 
causalities should be recorded in the Morning Report".

The March 2007 Statement of the Case, stated in part:

". . .Information from the U.S. Armed Forces Service 
Center for Unit Records Research indicates that the Army 
Safety Program and Risk Management Information System 
records were reviewed for accident reports, but that 
your claimed incident was not in their records".

What it does acknowledge is that it was noted that the 
records searched are incomplete.  There is no indication in 
the record that the further development suggested was 
completed.  As the location and an approximate time frame for 
the alleged stressor event are known, such event is eminently 
capable of being verified or found to not have occurred as 
alleged.  Consequently, VA's duty to assist has not been met.  
If the alleged stressor event is verified, the matter of 
sufficiency of the stressor to support a diagnosis of PTSD 
would then be a medical question.

Regarding whether or not new and material evidence has been 
received for a psychiatric disability other than PTSD; in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) essentially stated that 
in a claim to reopen VA must notify a claimant, with some 
degree of specificity, of the evidence and information that 
is necessary to reopen a claim, as well as of what evidence 
and information are necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that notice in this regard 
is incomplete to date.

A final rating decision in March 1987 denied service 
connection for generalized anxiety disorder on the basis that 
such disability was not noted in service (and, essentially, 
not shown to be related to service).  A January 1994 Board 
decision upheld a subsequent rating decision that declined to 
reopen the claim.  The veteran filed the instant claim to 
reopen in December 2003.  Although April and August 2004 
correspondence (prior to Kent) notified him generally that he 
needed to submit new and material evidence to reopen the 
claim of entitlement to service connection for a psychiatric 
disability, and also provided a general definition for new 
and material evidence, the notice provided was not Kent- 
compliant.  He was not advised as to what type of evidence 
would be considered new and material, and was not advised of 
what additional evidence was needed to substantiate the 
underlying claim of service connection for a psychiatric 
disability.  From the veteran's statements, it appears that 
he is unaware both of what is needed to reopen the claim, and 
of what is needed to substantiate the underlying claim.  As 
the Court has held that failure to provide the type of notice 
outlined in Kent is a prejudicial notice defect, the Board 
has no recourse but to remand this matter for proper notice.

Accordingly, the case is REMANDED for the following:

1.  Regarding the veteran's attempt to 
reopen a claim of service connection for a 
psychiatric disability other than PTSD, 
the RO should provide him the type of 
notice required in claims to reopen under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice must specifically include the 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material, as well as 
what is necessary to establish the 
underlying claim of service connection for 
such disability.  Since the prior final 
decision was based essentially on a 
finding that there was no evidence of a 
psychiatric disability in service or that 
such disability was related to service, 
the notice should specify that for 
evidence to be considered new and 
material, it would have to tend to show 
that a psychiatric disability was noted in 
service, or that a current psychiatric 
disability is somehow otherwise related to 
the veteran's service.  The veteran and 
his representative should have the 
opportunity to respond.  The RO should 
arrange for any further development 
suggested by his response.

2.  The RO should arrange for exhaustive 
development (including that suggested in 
the CURR response on the undated document 
printed out on March 1, 2007) for 
verification of the stressor event alleged 
by the veteran, i.e., that while he was 
stationed at Fort Dix lightning struck and 
killed or injured a number of fellow 
trainees in his unit at that facility.  He 
must cooperate in this matter by providing 
any further identifying information 
necessary for this development to proceed.  

3.  If (and only if) the alleged stressor 
event in service is verified, the RO 
should arrange for the veteran to be  
afforded a VA psychiatric evaluation to 
determine whether he has PTSD based on 
such stressor.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to  
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

